


110 HR 668 IH: To amend the Omnibus Crime Control and Safe Streets Act

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Mario Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to require States who wish to receive funds under the Act to increase
		  the penalty applied to a defendant convicted of a violent crime who placed a
		  video of the commission of that crime on the Internet.
	
	
		1.Short titleThis Act may be cited as the Web
			 Video Violence Act.
		2.Conditioning
			 funding on State certification of increased penalties for violent criminals who
			 place video of crime on Internet
			(a)Certification of
			 increased penaltySection 502
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3752) is
			 amended by adding at the end the following new paragraph:
				
					(6)At the option of
				the State, a certification that the laws or official policies of the State
				require that when a criminal defendant is being sentenced, a graduated sanction
				(in the case of a juvenile defendant) or an increased penalty (in the case of
				an adult defendant) is applied—
						(A)if the defendant
				is convicted of a violent crime against the person of another; and
						(B)if the defendant
				is found to have placed, or directed another to have placed, a video or image
				of the commission of such crime on the
				Internet.
						.
			(b)Reduction in
			 grant funding for non-certifying StatesSection 505(a) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3755(a)) is amended by adding at the
			 end the following new paragraph—
				
					(3)Special rule for
				non-certifying StatesIf a State opts not to certify that it has
				increased penalties for certain violent criminals as specified under section
				502(6), the Attorney General shall reduce the total amount of funding that
				would otherwise be allocated to that State—
						(A)by 10 percent in
				the first fiscal year in which the certification is lacking; and
						(B)by an additional 5
				percent for each subsequent fiscal year in which the certification is
				lacking.
						.
			3.Effective
			 DateThe amendments made by
			 section 2 shall apply to fiscal years beginning with the next fiscal year that
			 begins 1 year after the date of enactment of this Act.
		
